Citation Nr: 0938024	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-34 809A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran is eligible for a waiver of premiums on 
Service-Disabled Veterans Life Insurance under Title 38, 
United States Code, Sections 1912(a) and 1922(a).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 determination of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  

The Veteran testified in support of this claim during a video 
conference hearing held before the undersigned Veterans Law 
Judge in August 2009.


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to his claim.  .

2.  The Veteran is able to pursue continuously a 
substantially gainful occupation without material injury to 
his health.


CONCLUSION OF LAW

The criteria for eligibility for a waiver of premiums on 
Service-Disabled Veterans Life Insurance under Title 38, 
United States Code, Sections 1912(a) and 1922(a), are not 
met.  38 U.S.C.A. §§ 1912, 1922 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Even 
assuming otherwise, a remand for further notification and/or 
assistance is not necessary, because, as explained below, 
there is no reasonable possibility that such assistance could 
change the outcome in this case.  Manning v. Principi, 16 
Vet. App. 534, 542 (2002) (holding that when the law, and not 
the underlying facts or development of the facts, are 
dispositive in a matter, the VCAA has no effect on the 
appeal); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000) 
(holding that the VCAA is not applicable to matters involving 
pure statutory interpretation).  Rather, the law applicable 
in this case dictates such outcome.

II.  Analysis of Claim

The Veteran claims that he should be found eligible for a 
waiver of premiums on his Service-Disabled Veterans Life 
Insurance under Title 38, United States Code, Chapter 19.  
According to written statements he submitted during the 
course of this appeal and his hearing testimony, presented in 
August 2009, after the RO issued an April 2007 rating 
decision finding him totally and permanently disabled 
secondary to service-connected disabilities, it sent him a 
letter telling him he was eligible for a waiver of government 
life insurance premiums if he had an active policy, was 
paying premiums for the policy, was rated 100 percent 
disabled by VA, and was under the age of 65 when he became so 
disabled.  Allegedly, this letter made no mention of the fact 
that he could not work to receive the waiver and the law does 
not require that he not work, but the RO denied him 
eligibility for the waiver on that basis.  He asserts that 
VA's April 2007 finding of total and permanent disability is 
sufficient to establish total disability for insurance 
purposes.

An individual who is released from active service under other 
than dishonorable conditions on or after April 25, 1951 and 
who is service connected for a disability that is at least 
ten percent disabling is eligible for life insurance under 38 
U.S.C.A. 
§ 1922(a) provided he meets certain criteria.  For instance, 
the individual must apply for such insurance within two years 
of the date he was service connected for a disability rated 
at least 10 percent disabling.  38 U.S.C.A. 
§ 1922(a) (West 2002).

An individual may also be eligible for a waiver of insurance 
premiums under 38 U.S.C.A. § 1912(a) provided other criteria 
are met.  More specifically, premiums may be waived during 
the continuous total disability of the insured, which 
continues or has continued for six or more consecutive 
months, if such disability began: (1) after the date of the 
insured's application for insurance; (2) while the insurance 
was in force under premium-paying conditions; and (3) before 
the insured's 65th birthday.  38 U.S.C.A. § 1912(a) (West 
2002).

Unlike claims for total disability for pension or 
compensation purposes, the insured need not show total and 
permanent disability to prove he is "totally disabled" for 
insurance purposes.  Rather, he must submit evidence 
establishing that, due to disability, he is unable to pursue 
continuously for six or more consecutive months a 
substantially gainful occupation without material injury to 
his health.  See Makowski v. United States, 105 F. Supp. 575 
(M.D. Pa. 1952); Vandver v. United States, 125 F. Supp. 508 
(W.D. Ky. 1954), aff'd, 232 F.2d 398 (Fed. Cir. 1956).

In this case, the RO approved the Veteran's application for 
Service-Disabled Veterans Insurance (RH) in March 2004.  In a 
letter informing the Veteran of the approval, the RO 
explained that it would begin deducting premiums for the 
insurance from his VA benefit checks.  In April 2007, the RO 
found the Veteran totally and permanently disabled based on 
multiple service-connected disabilities.  It thus informed 
the Veteran by letter that, given this finding, he may be 
eligible for a waiver of his insurance premiums.  In 
response, the Veteran filed an application for such waiver.  
In processing this application, the RO learned that the 
Veteran was working 40 hours weekly as a Veterans Service 
Representative, a fact the Veteran does not dispute and, in 
fact, admits.  Based on this fact, alone, the Veteran lacks 
legal entitlement to the benefit sought on appeal.  See 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994) (holding that, 
in a case in which the law and not the evidence is 
dispositive, the Board should deny the claim on the basis 
that it lacked legal merit or the claimant lacked entitlement 
under the law).  

With regard to the Veteran's contentions, the Board notes 
that the RO's April 2007 letter to which the Veteran refers 
does not inform him that he is eligible for the waiver, only 
that he may be eligible.  Using a less definitive word such 
as "may" implies that the Veteran must first satisfy 
certain criteria.  

In addition, and as previously noted, the law and regulations 
governing VA pension and compensation matters differ from 
those governing insurance matters; the latter, not the 
former, are pertinent in this case.  Even assuming otherwise, 
the Board points out that the rating schedule is designed to 
rate a veteran based on his ability to work such that most 
veterans in receipt of total and permanent disability ratings 
are unable to do so.  See 38 C.F.R. § 4.1 ("the percentage 
ratings represent...the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."); 38 C.F.R. § 4.15 (total 
disability "rating ...is based primarily upon the average 
impairment in earning capacity....") Therefore, the Veteran, 
was granted a 100 percent total and permanent disability 
rating was included in the group who may abe eligible.  

The Board acknowledges the Veteran's contentions, but again, 
in this case, the law clearly mandates a denial of a waiver 
of insurance premiums based on a lack of legal entitlement.  


ORDER

Eligibility for a waiver of premiums on Service-Disabled 
Veterans Life Insurance under Title 38, United States Code, 
Sections 1912(a) and 1922(a), is denied.  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


